                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                  Southern Division

                                                  *
DONTE BROWN, #1956844                             *
             Plaintiff                            *
                                                  *
               v.                                 *       CIVIL NO. GJH-17-3231
                                                  *
WARDEN, et al.                                    *
                    Defendant.                    *
                                              *********

                                 MEMORANDUM OPINION

       Plaintiff Donte Brown, an inmate incarcerated at Roxbury Correctional Institution, brings

this civil rights action pursuant to 42 U.S.C. § 1983, seeking monetary damages and other

miscellaneous relief from Warden, Baltimore City Booking and Intake Center (“BCBIC”), and

Defendant Correctional Sergeant Wayne Murray (“CS Murray”). ECF Nos. 1, 3, & 24. Presently

pending before the Court is Defendant’s Motion to Dismiss, or in the Alternative, for Summary

Judgment, ECF No. 19, Plaintiff’s Motion for Discovery, ECF No. 30, and Plaintiff’s Motion for

Extension of Time, ECF No. 31. Although Plaintiff’s counsel sought and was granted an

opportunity to respond to Defendant’s Motion to Dismiss by November 15, 2018, he has neither

opposed the motion nor sought additional time in which to do so. ECF Nos. 39 & 40. No hearing

is necessary. See Local Rule 105.6. For the reasons that follow, Defendant’s unopposed Motion,

ECF No. 19, construed as a Motion for Summary Judgment, is granted-in-part and denied-in-part,

and Plaintiff’s Motions are denied as moot.
I.           BACKGROUND1

             Brown alleges that on August 10, 2017, CS Murray was called to Brown’s holding cell

when Brown requested medical attention due to pneumonia-like symptoms. ECF Nos. 21 & 24 ¶

8. Brown claims that, after his repeated requests for medical attention, CS Murray ordered a

female officer “to call a code.” ECF No. 24 ¶ 8. Brown alleges that he saw “numerous officers

coming,” dropped his charging papers to prepare for “what they where [sic] going to do,” and

heard CS Murray say, “Fuck his ass up.” Id. ¶ 9. Brown alleges that CS Murray then sprayed

mace in Brown’s face for about thirty seconds. Id. CS Murray admits that he pepper sprayed

Brown, but disputes Plaintiff’s recollection of the incident, instead stating that he used the pepper

spray on Brown when “Plaintiff made a threatening gesture to Sgt. Murray, as if he intended to

throw a punch.” ECF No. 19-1 at 3; ECF No. 19-2 ¶ 3.

             Brown further alleges that, after “losing [his] sight,” he “felt numerous punches to the face

and head coming from everywhere.” ECF No. 24 ¶ 10. Plaintiff claims that he “ran back in the



                                                       
1
  On November 2, 2017, Plaintiff filed his original Complaint, which failed to state with particularity which
rights he believed were violated, how Defendant allegedly violated those rights, and how Plaintiff
experienced injury. ECF No. 1. On February 7, 2018, the Court granted Plaintiff the opportunity to
supplement his Complaint with allegations to address these deficiencies. ECF No. 2. On February 27,
2018, Plaintiff supplemented his Complaint with a form Complaint, identifying Sergeant Wayne Murray as
the Defendant. ECF No. 3. On August 9, 2019, three days after Defendant’s Motion to Dismiss was filed,
Plaintiff filed what appears to be an Amended Complaint. ECF No. 24. Plaintiff also sent additional
correspondence and documents separately for this Court “to review before [making] a judgement in [his]
case.” ECF Nos. 21 & 26.
         Federal Rule of Civil Procedure 15(a)(1)(B) allows a party to amend its pleading once as a matter
of course “if the pleading is one to which a responsive pleading is required, 21 days after service of a
responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.”
The Court is also mindful that Plaintiff was initially a pro se litigant. A federal court must liberally construe
pro se pleadings to allow the development of potentially meritorious cases. See Erickson v. Pardus, 551
U.S. 89, 94 (2007); Cruz v. Beto, 405 U.S. 319 (1972). Therefore, the Court will derive the factual
background from Plaintiff’s Amended Complaint, ECF No. 24, and will consider ECF Nos. 21 and 26 as
supplements to Plaintiff’s Amended Complaint, including Plaintiff’s attached documents. Finally, because
the Court is construing Defendant’s Motion as one for Summary Judgment, the Court will also consider the
video evidence and CS Murray’s sworn declaration, attached as exhibits to Defendant’s Motion. See
Laughlin v. Metropolitan Wash. Airports Auth., 149 F.3d 253, 260-61 (4th Cir. 1998).

                                                          2
direction of the Hall [cameras],” in an effort to escape the alleged beating that occurred “out of

sight of the [camera].” Id. He asserts that when officers ordered him to get on the ground, he

complied, and then “was kick[e]d and stomp[ed] in the face knocking [his] teeth out by unknown

officers.” Id. ¶ 11. Brown states that he heard CS Murray order the officers to take him to the

“medical middle bull pen where the [camera] can’t see.” Id. He alleges that the escorting officers

continued to hit him in the face with “punches, foggers and keys.” Id. Once in the “medical middle

bull pen” and handcuffed “to the back,” Brown alleges that three officers came in and punched

him in the face, followed by three additional officers who beat his body and face in the corner of

the bull pen. Id. ¶ 12.

       Brown contends that BCBIC’s head doctor told the staff that Brown needed to go to the

emergency room, and that a lieutenant, captain, and major took photographs of his face and body.

Id. ¶ 13. Brown was then escorted to the University of Maryland Medical Center (“UMMC”) for

x-ray and cat scans. Id. He was released later that night and sent back to BCBIC, allegedly

sustaining “2 black eye[s], double vision in [his] left eye when [he] look[s] down or up, depressed

right nasal bone fracture, missing tooth and a busted lip.” Id. ¶ 14. The UMMC records submitted

by Brown reflect a finding of “blunt trauma, right eye” and “atrophic holes, left eye,” with the left

eye condition possibly “related to previous trauma” based on his “past medical history of [c]losed

blow-out fracture of left orbit.” ECF No. 26-1 at 2-3.

       Brown claims that he exhausted his administrative and legal remedies by submitting

numerous Inmate Grievance Forms, to which he never got a response. ECF No. 24 ¶¶ 15, 16. It

is undisputed that CS Murray issued Brown five notices of infraction following the incident. Id.

¶ 18; ECF No. 19-2, Murray Declaration, ¶ 4.




                                                 3
       Defendant filed the instant Motion on August 6, 2018. ECF No. 19. Plaintiff filed his

Amended Complaint three days later, on August 9, 2018. ECF No. 24. To avoid elevating form

over substance, the Court will apply the arguments raised in Defendant’s Motion to Plaintiff’s

Amended Complaint. In his Amended Complaint, Brown alleges excessive force by CS Murray

and violations of his First and Eighth Amendment rights. ECF No. 24 ¶¶ 21, 22. He seeks

declaratory and injunctive relief, compensatory damages in the amount of $2,000,000, and punitive

damages in the amount of $2,000,000. Id. ¶¶ 24-31.

II.    STANDARD OF REVIEW

       Defendant styles his motion as a Motion to Dismiss, or in the Alternative, for Summary

Judgment. Defendant has filed a DVD, a declaration, and the Maryland Department of Public

Safety and Correctional Services “Use of Force Procedures Manual.” ECF Nos. 19, 19-2, 19-3,

19-4. If the Court considers matters outside the pleadings, as the Court does here, the Court must

treat a motion to dismiss as one for summary judgment. Fed. R. Civ. P. 12(d). When the Court

treats a motion to dismiss as a motion for summary judgment, “[a]ll parties must be given a

reasonable opportunity to present all the material that is pertinent to the motion.” Id. When the

moving party styles its motion as a “Motion to Dismiss, or in the Alternative, for Summary

Judgment,” as is the case here, and attaches additional materials to its motion, the non-moving

party is, of course, aware that materials outside the pleadings are before the Court, and the Court

can treat the motion as one for summary judgment. See Laughlin v. Metropolitan Wash. Airports

Auth., 149 F.3d 253, 260-61 (4th Cir. 1998). Further, the Court is not prohibited from granting a

motion for summary judgment before the commencement of discovery. See Fed. R. Civ. P. 56(a)

(stating that the court “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact” without distinguishing pre- or post- discovery).



                                                 4
       Summary judgment is appropriate if “materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations …,

admissions, interrogatory answers, or other materials,” Fed. R. Civ. P. 56(c), show that there is

“no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The

party moving for summary judgment bears the burden of demonstrating that no genuine dispute

exists as to material facts. Pulliam Inv. Co. v. Cameo Props., 810 F.2d 1282, 1286 (4th Cir. 1987).

If the moving party demonstrates that there is no evidence to support the nonmoving party’s case,

the burden shifts to the nonmoving party to identify specific facts showing that there is a genuine

issue for trial. See Celotex, 477 U.S. at 322-23. A material fact is one that “might affect the

outcome of the suit under the governing law.” Spriggs v. Diamond Auto Glass, 242 F.3d 179, 183

(4th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A dispute of

material fact is only “genuine” if sufficient evidence favoring the nonmoving party exists for the

trier of fact to return a verdict for that party. Anderson, 477 U.S. at 248. However, the nonmoving

party “cannot create a genuine issue of material fact through mere speculation or the building of

one inference upon another.” Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1986). When ruling on

a motion for summary judgment, “[t]he evidence of the non-movant is to be believed; and all

justiciable inferences are to be drawn in his favor.” Anderson, 477 U.S. at 255.

       The Court is mindful that Brown was initially a pro se litigant, and a federal court must

liberally construe pro se pleadings to allow the development of potentially meritorious cases. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Cruz v. Beto, 405 U.S. 319 (1972). Liberal

construction does not mean, however, that this Court can ignore a clear failure in the pleadings to

allege facts sufficient to state a claim. See Weller v. Department of Social Services, 901 F.2d 387,



                                                 5
391 (4th Cir. 1990). A court cannot assume a genuine issue of material fact where none exists.

Fed. R. Civ. P. 56(c). The Court also notes that Plaintiff eventually retained counsel, who was

granted an opportunity to respond to Defendant’s Motion, but did not do so. ECF Nos. 35, 39, 40.

III.   DISCUSSION

       Brown alleges excessive force and denial of medical care under 42 U.S.C. § 1983, and

violations of his First and Eighth Amendment rights. Title 42 U.S.C. § 1983 authorizes a plaintiff

to bring a suit for damages against any individual whom “under color of any statute, ordinance,

regulation, custom, or usage, of any State … subjects, or causes to be subjected, any citizen of the

United States or other person … to the deprivation of any rights, privileges, or immunities secured

by the Constitution.”

       A. First Amendment Claim & Claims against Warden

       It is not clear whether Defendant CS Murray is one and the same as Defendant “Warden”

of the BCBIC. Brown alleges that “Defendant Warden of BCBIC is legally responsible for the

operation of BCBIC and for the welfare of all inmates at BCBIC.” ECF No. 24 ¶ 4. The only

factual allegation against “Warden” states: “By Warden Defendant showing professional

negligence towards Plaintiff Donte Brown in reference of physical violence for exercise of his

right to seek redress from the prison through use of the prison grievance system. Warden

Defendant is in violation of Plaintiff Donte Brown rights under the First Amendment to the United

States Constitution.” Id. ¶ 22.

       “The First Amendment right to free speech includes not only the affirmative right to speak,

but also the right to be free from retaliation by a public official for the exercise of that right.”

Suarez Corp. Indus. v. McGraw, 202 F.3d 676, 685 (4th Cir. 2000). To state a claim of retaliation

for exercising First Amendment rights, a plaintiff must show that (1) the plaintiff engaged in



                                                 6
protected First Amendment activity; (2) the defendant took some action that adversely affected the

First Amendment rights; and (3) there was a causal relationship between the protected activity and

the defendant’s conduct. See Constantine v. Rectors & Visitors of George Mason Univ., 411 F.3d

474, 499 (4th Cir. 2005). An action adversely affects a plaintiff’s First Amendment rights if it

would “deter a person of ordinary firmness from the exercise of First Amendment rights.” Martin

v. Duffy, 858 F.3d 239, 249 (4th Cir. 2017) (quoting Constantine, 411 F.3d at 500). A causal

connection between First Amendment activity and the alleged retaliatory action may be established

by circumstantial evidence, such as evidence that the defendant was aware of the First Amendment

activity and that the retaliation took place within some “temporal proximity” of that activity. See

Constantine, 411 F.3d at 501.

       While “the constitutional rights that prisoners possess are more limited in scope than the

constitutional rights held by individuals in society at large,” “incarceration does not divest

prisoners of all constitutional protections.”     Shaw v. Murphy, 532 U.S. 223, 228 (2001).

Accordingly, “a prison inmate retains those First Amendment rights that are not inconsistent with

his status as a prisoner or with the legitimate penological objectives of the corrections system.”

Pell v. Procunier, 417 U.S. 817, 822 (1974). Specifically, the United States Court of Appeals for

the Fourth Circuit has held that an inmate’s “right to file a prison grievance free from retaliation”

is protected by the First Amendment. Booker v. S.C. Dep’t of Corrs., 855 F.3d 533, 545 (4th Cir.

2017); see also Santiago v. Blair, 707 F.3d 984, 991-92 (8th Cir. 2013); Hill v. Lappin, 630 F.3d

468, 472 (6th Cir. 2010).  

       Brown’s submission of his Inmate Grievance Forms was protected activity under the First

Amendment. However, Brown has not shown that either Defendant CS Murray or Defendant

“Warden” took an action adversely affecting his First Amendment rights that was caused by the



                                                 7
filing of his grievance forms. Brown’s active case in this Court belies any plausible claim that he

suffered “adversity” or that his First Amendment right of access to the courts was in any way

chilled as a result. Moreover, Brown’s conclusory statements as to how “Warden” or Murray

violated his First Amendment rights, without any particularized facts, are plainly insufficient.

Accordingly, the Court will dismiss Plaintiff’s First Amendment claim, and will dismiss “Warden”

as a party from this case.

       B. Eighth Amendment Claims

       While Brown styles his claims as violations of the Eighth Amendment, the claims more

appropriately arise under the Fourteenth Amendment. See Natale v. Camden Cty. Correctional

Facility, 318 F.3d 575, 581 (3d Cir. 2003) (“While the Eighth Amendment prohibits the infliction

of cruel and unusual punishment upon prisoners, it applies only ‘after [the State] has secured a

formal adjudication of guilt in accordance with due process of law.’”) (quoting City of Revere v.

Massachusetts Gen. Hosp., 463 U.S. 239, 244 (1983)). However, the “Supreme Court has

concluded that the Fourteenth Amendment affords pretrial detainees protections ‘at least as great

as the Eighth Amendment protections available to a convicted prisoner ….” Id. Thus, the analysis

is the same regardless of whether the claim falls under the Eighth or Fourteenth Amendments. See

Hill v. Nicodemus, 979 F.2d 987, 990-92 (4th Cir. 1992) (affirming the application of the Eighth

Amendment standard to a pretrial detainee’s Fourteenth Amendment § 1983 claim). Accordingly,

in keeping with the liberal construction of a pro se complaint, the Court will treat Brown’s claim

as arising under the Fourteenth Amendment, and will apply cases using the standard articulated

under the Eighth Amendment. See Oladokun v. Maryland, Civil Action No. DKC-14-463, 2014

WL 7014511, at *1 n.7 (D. Md. Dec. 10, 2014) (treating pro se pretrial detainee plaintiff’s § 1983




                                                8
claim, which cited no particular constitutional basis, as arising under Fourteenth Amendment

based on liberal construction of pro se pleadings) (citing Hill, 979 F.2d at 990-92).

               1. Excessive Force

       Brown alleges that CS Murray “used excessive force against [him] by masing [sic] and

punching him in the face when Donte Brown was not violating any prison rules, and was not acting

disruptively in any way.” ECF No. 24 ¶ 21. Individuals who bring excessive force claims against

law enforcement officers will typically fall into one of three categories: 1) arrestees, 2) pretrial

detainees, or 3) convicted prisoners. Each of these categories of persons enjoys constitutional

protection from excessive uses of force. See Graham v. Connor, 490 U.S. 386, 395 n.10 (1989)

(“the Due Process Clause protects a pretrial detainee from the use of excessive force that amounts

to punishment…. After conviction, the Eighth Amendment ‘serves as the primary source of

substantive protection … in cases … where the deliberate use of force is challenged as excessive

and unjustified.’”) (quoting Whitley v. Albers, 475 U.S. 312, 327 (1986)).

       It is not contested that Brown was a pretrial detainee at the time of the incident alleged in

the Complaint. ECF No. 24 ¶ 8 (noting that he was in “Holding Cell #19 at BCBIC”); ECF No.

19-1 at 6. Typically, where a plaintiff alleges excessive force stemming from incidents that

occurred while he was a pretrial detainee, such claims are brought under the Fourteenth

Amendment. Riley v. Dorton, 115. F.3d 1159, 1167 (4th Cir. 1997) (“we conclude that the

excessive force claims of pretrial detainees are governed by the Due Process Clause of the

Fourteenth Amendment”), abrogated on other grounds by Wilkins v. Gaddy, 559 U.S. 34 (2010).

Conversely, the protection of the Fourth Amendment “does not extend to the alleged mistreatment

of arrestees or pretrial detainees in custody.” Id. at 1162; see also Smith v. Murphy, 634 Fed.




                                                 9
Appx. 914, 917 (4th Cir. 2015) (noting that cases involving “either prisoners or pretrial detainees”

implicate the “Eighth or Fourteenth Amendment, rather than the Fourth Amendment”).

       The application of force involved in a detainee’s confinement is evaluated under the

Fourteenth Amendment’s Due Process Clause. See United States v. Cobb, 905 F.2d 784, 788-89

(4th Cir. 1990). Under that standard, the use of force violates the Due Process Clause if it is

intended as punishment. See id.; Bibum v. Prince George’s Cty., 85 F. Supp. 2d 557, 562 (D. Md.

2000). Punitive intent may be inferred when the application of force was not reasonably related

to a legitimate non-punitive objective. Cobb, 905 F.2d at 789. Whether force used by prison

officials was excessive is determined by inquiring if “force was applied in a good-faith effort to

maintain or restore discipline, or maliciously and sadistically to cause harm.”              Hudson v.

McMillian, 503 U.S. 1, 6-7 (1992). A court must look at “the need for application of force”; “the

relationship between that need and the amount of force used”; “the extent of the injury inflicted”;

“the extent of the threat to the safety of staff and inmates as reasonably perceived by prison

officials”; and “any efforts made to temper the severity of the response.” Whitley, 475 U.S. at 321.

       “[I]t is generally recognized that it is a violation of the [Constitution] for prison officials to

use mace, tear gas or other chemical agents in quantities greater than necessary or for the sole

purpose of infliction of pain.” Iko v. Shreve, 535 F.3d 225, 240 (4th Cir. 2008) (quoting Williams

v. Benjamin, 77 F.3d 756, 763 (4th Cir. 1996)) (emphasis and internal quotation marks omitted).

However, the use of pepper spray is not “per se a cruel and unusual punishment,” McCargo v.

Mister, 462 F. Supp. 813, 818 (D. Md. 1978), and it may be used in order “to control recalcitrant

inmates.” Williams, 77 F.3d at 763 (quoting Landman v. Peyton, 370 F.2d 135, 138 & n.2 (4th

Cir. 1966)). As with all excessive force claims, determining whether the amount of chemical agent

used was appropriate focuses on whether a defendant acted with a sufficiently culpable state of



                                                  10
mind: “wantonness in the infliction of pain.” Iko, 535 F.3d at 239-40 (citations omitted) (holding

a correctional officer was not entitled to qualified immunity where an additional chemical agent

was deployed into the inmate’s cell after the inmate attempted to comply with officer’s order, did

not react violently, and the officer failed to remove inmate’s clothes or secure medical care for

inmate after chemical agent exposure).

       An officer may be liable when he or she deploys more than a reasonable amount of a

chemical agent. See, e.g., Furnace v. Sullivan, 705 F.3d 1021, 1025 (9th Cir. 2013) (finding Eighth

Amendment violation where officer discharged can of pepper spray until empty, and other officer

also joined in). However, when an inmate ignores official commands repeatedly, multiple

applications of pepper spray have been found to be reasonable. See Williams, 77 F.3d at 759, 763

(finding no Eighth Amendment violation where officer administered pepper spray after prisoner

asked “Why?” in response to command); Jackson v. Morgan, 19 Fed. Appx. 97, 99, 102-03 (4th

Cir. 2001) (upholding use of pepper spray twelve times when inmate refused to comply with

commands to move from his cell and did not demonstrate “more than de minimis injury”).

       While CS Murray admits that he used pepper spray on Brown, he disputes Brown’s account

of the incident, arguing that he deployed reasonably objective force and that Brown’s claims of

excessive force are contradicted by the video evidence. ECF No. 19-1 at 6-15. In his declaration,

CS Murray states that, when Brown refused to go back into his cell, several officers gathered in

response to a code for assistance, and “Brown’s body language became aggressive, he threw his

charge papers on the floor, and he took a fighting stance.” ECF No. 19-2 ¶ 3. CS Murray then

“sprayed Mr. Brown with a single burst of pepper spray,” which occurred out of range of the

camera. Id. He states that Brown then ran in the direction of the Release Area, pursued by officers,

and that CS Murray attempted to stop Brown by grabbing him around his waist, during which



                                                11
Brown’s paper jumpsuit was torn. Id. The officers eventually restrained Brown on the floor,

handcuffed him, assisted him to his feet, and walked him to the medical section of the BCBIC. Id.

             The Defendant’s DVD of the incident,2 recorded without sound from the perspective of

several stationary hall cameras, verifies the majority of CS Murray’s description of the incident.

ECF No. 19-3.3 However, there are several disputed instances that either occur off-camera (i.e.

when Brown was pepper sprayed by CS Murray) or do not clearly depict what occurred after

Brown was pepper sprayed and while the officers, including CS Murray, were attempting to

restrain Brown. From approximately 6:17 a.m. until 6:21 a.m., the video shows CS Murray talking

to Brown, with Brown’s arms moving up and down. ECF No. 19-3, Camera BCBIC-ENC05-

Court COMM 1. A group of officers can also be seen gathering behind CS Murray. Id. At

approximately 6:21 a.m., it appears that pepper spray was administered, because officers can be

seen reacting to the spray. Id., Camera BCBIC-ENC05-2C MAIN CORR N. CS Murray and

Brown are not visible at that point. Id. Shortly thereafter, Brown is seeing running away from the

officers, who pursue him. Id., Cameras BCBIC-ENC05-2N45 CORR, BCBIC-ENC05-POST

2N20 CORR. CS Murray is seen attempting to stop Brown by grabbing him around his waist

unsuccessfully, tearing Brown’s paper jumpsuit. Id. In the span of seconds, Brown is taken to the

floor and handcuffed by at least five officers, including CS Murray. Id. During this altercation,

several unidentified officers can be seen kicking or stomping Brown while he is on the ground,

and CS Murray is indistinguishable from the group. Id. At approximately 6:22 a.m., a group of




                                                       
2
    Brown viewed the DVD on August 9, 2018. ECF No. 27.
3
 The events occur in several different stationary cameras, which are referred to as follows: BCBOC-
ENC05-2C MAIN CORR N; BCBIC-ENC04-2N45 CORR; BCBIC-ENC10-MEDICAL FRONT-1;
BCBIC-ENC05-Court COMM 1; BCBIC-ENC05-POST 2N20 CORR. 

                                                          12
officers escorts Brown to the medical section of BCBIC. Brown arrives at the medical section at

approximately 6:23 a.m. Id., Camera BCBIC-ENC10-MEDICAL FRONT-1.

       In assessing the reasonableness for the use of force, the relationship between the need and

the amount of force applied, the extent of the injury inflicted, the extent of the threat to the safety

of staff and inmates as reasonably perceived by prison officials, and any efforts made to temper

the severity of the response, the Court finds that factual disputes remain as to whether CS Murray

used excessive force. Brown’s medical records reflect blunt trauma to Brown’s right eye. See

ECF No. 26-1 at 3. Brown has also requested production of the photographs taken of him in

BCBIC’s medical section, but Defendant has not provided them. See ECF No. 30. While Brown

is seen running away from the officers in the video, it is not clear whether CS Murray’s subsequent

participation in bringing Brown to the ground constituted excessive force, because CS Murray is

indistinguishable from the other officers, all of whom appear to partake in continued use of force

after Brown is taken down. Pre-discovery summary judgment in favor of Defendant is, therefore,

inappropriate on the record now before the Court. Accordingly, Defendant’s motion is denied as

to Brown’s excessive force claim.

               2. Denial of Medical Care

       Brown also alleges that CS Murray denied him medical care when he complained of

pneumonia-like symptoms. ECF No. 24 ¶ 8; ECF No. 21. To state a constitutional claim for denial

of medical care, a plaintiff must demonstrate that a defendant’s actions or failure to act amounted

to deliberate indifference to a serious medical need. See Estelle v. Gamble, 429 U.S. 97, 106

(1976); Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014). A “serious … medical need” is

“one that has been diagnosed by a physician as mandating treatment or one that is so obvious that

even a lay person would easily recognize the necessity for a doctor’s attention.” Iko v. Shreeve,



                                                  13
535 F.2d 225, 251 (4th Cir. 2008) (quoting Henderson v. Sheahan, 196 F.3d 839, 846 (7th Cir.

1999)).

          Deliberate indifference to a serious medical need requires proof that, objectively, the

prisoner was suffering from a serious medical need and that, subjectively, the prison staff was

aware of the need for medical attention but failed either to provide it or to ensure that the needed

care was available.      Farmer v. Brennan, 511 U.S. 825, 837 (1994).         In order to show a

constitutional violation, “it is not enough that an official should have known of a risk; he or she

must have had actual subjective knowledge of both the inmate’s serious medical condition and the

excessive risk posed by the official’s action or inaction.” Jackson, 775 F.3d at 178 (emphasis in

original). If the requisite subjective knowledge is established, an official may avoid liability “if

he responded reasonably to the risk, even if the harm was not ultimately averted.” Farmer, 511

U.S. at 844. Reasonableness of the actions taken must be judged in the light of the risk the

defendant actually knew at the time. See Brown v. Harris, 240 F.3d 383, 390 (4th Cir. 2000)

(citing Liebe v. Norton, 157 F.3d 574, 577 (8th Cir. 1998) (focus must be on precautions actually

taken in light of suicide risk, not those that could have been taken)).

          Factual disputes also remain as to whether CS Murray displayed deliberate indifference to

Brown’s alleged pneumonia. CS Murray attests that another correctional officer asked him “to

assist her with her detainee, Mr. Brown.” ECF No. 19-2 ¶ 3. However, CS Murray does not deny

that Brown was requesting medical assistance due to symptoms of pneumonia. See ECF Nos. 19-

1, 19-2. While the video depicts Brown raising his arms while talking to CS Murray, there is not

sound to give context to the situation. Importantly, the video does not reflect whether Brown was

expressing frustration with CS Murray’s denial of medical care, or whether he was disobeying the

officers’ orders to re-enter his cell. CS Murray states that he sprayed a “single burst” of pepper



                                                 14
spray in response to Brown’s “fighting stance” and refusal to re-enter his cell, but Brown alleges

that he was requesting medical assistance and that CS Murray refused to help, and then sprayed

mace in Brown’s face “for about 30 seconds.” Compare ECF No. 19-2 ¶ 3, with ECF No. 24 ¶ 9.

Although the Court notes that the medical records do not reflect a finding of pneumonia, the video

does not clearly establish whether CS Murray’s actions constituted a deliberate indifference to

Brown’s alleged medical need of pneumonia. See ECF No. 26-1. Accordingly, pre-discovery

summary judgment is inappropriate on Plaintiff’s claim for denial of medical care.

IV.    CONCLUSION

       For the reasons discussed above, the Court partially grants Defendant’s Motion to Dismiss,

or in the Alternative, for Summary Judgment, but will deny it as to the claim that Defendant

Correctional Sergeant Wayne Murray used excessive force and denied medical care in violation

of the Fourteenth Amendment’s Due Process Clause. The Court denies Plaintiff’s Motion for

Extension of Time and Plaintiff’s Motion for Discovery as moot.           Upon issuance of the

accompanying Order, counsel for Plaintiff and Defendant will be contacted to schedule a Rule 16

Scheduling Conference. A separate order follows.



March 28, 2019                                              /s/_________________________
                                                            George J. Hazel
                                                            United States District Judge




                                               15
